FILED
                           NOT FOR PUBLICATION                              OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50221

              Plaintiff-Appellee,                D.C. No. 2:12-cr-00964-DMG

 v.
                                                 MEMORANDUM*
CRISTOBAL AMANCIO MORALES,
a.k.a. Amancio Cristobal Morales-Beltran,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Cristobal Amancio Morales appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conspiracy to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B),

and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Morales contends that the district court erred in denying his request for

safety-valve relief. We review for clear error, see United States v. Mejia-Pimental,

477 F.3d 1100, 1103 (9th Cir. 2007), and find none. The record supports the

district court’s finding that Morales did not truthfully provide the government with

all of the information he had concerning the offense. See 18 U.S.C. § 3553(f)(5);

U.S.S.G. § 5C1.2(a)(5). Moreover, contrary to Morales’s contention, his proffer

sessions did not constitute a “good faith” effort to cooperate with the government.

See Mejia-Pimental, 477 F.3d at 1106 (a defendant who provides evasive answers

and whose conduct was more extensive than his proffer suggests has not met the

good faith standard).

      AFFIRMED.




                                          2                                    15-50221